Order issued February   7 ,2013




                                           In The
                                  atnurt nf i\pptaln
                        1J1iftq ilintrirt nf Wtxan at ilallan
                                    No. 05-11-00883-CV


                           IN RE PHILLIPPE PADIEU, Relator


                Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial· Court Cause No. 219-82276-07


                                       ORDER
                          Before Justices Francis, Myers, and Evans

       Based on the Court's opinion of this date, we DISMISS relator's petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceedin